Name: Commission Regulation (EEC) No 3112/92 of 27 October 1992 on arrangements for imports into Italy, Denmark, Greece, Spain and Portugal of certain textile products (category 13) originating in the People's Republic of China
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries
 Date Published: nan

 No L 312/14 Official Journal of the European Communities 29 . 10 . 92 COMMISSION REGULATION (EEC) No 3112/92 of 27 October 1992 on arrangements for imports into Italy, Denmark, Greece, Spain and Portugal of certain textile products (category 13) originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China, before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for imports of certain textile products originating in China ('), last amended by Regulation (EEC) No 3734/91 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION Whereas Article 12 of Regulation (EEC) No 2135/89 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 13) specified in the Annex hereto and originating in China, have exceeded the level referred to in Article 12 (2); Article 1 Without prejudice to the provisions of Article 2, imports into Italy, Denmark, Greece, Spain and Portugal of the category of products originating in China and specified in the Annex hereto shall be subject to the provisional quan ­ titative limits set out in that Annex. Whereas imports of these products into Germany, Benelux, France, Ireland and the United Kingdom are already subject to regional quantitative limits for the years 1989 to 1992 by Regulation (EEC) No 2135/89 ; Whereas, in accordance with Article 12 (5) of Regulation (EEC) No 2135/89, on 29 September 1992 was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested China for a provisional period of three months to limit its exports to Italy, Denmark, Greece, Spain and Portugal of products falling within category 13 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from China to Italy, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from China to Italy, Denmark, Greece, Spain and Portugal after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 2135/89. 3 . All quantities of products shipped from China to Italy, Denmark, Greece, Spain and Portugal on or after 29 September 1992 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importa ­ tion of products covered by them but shipped from China before the date of entry into force of this Regulation. Whereas Article 12 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2135/89 ; Whereas the products in question exported from China between 29 September 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which has been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 28 December 1992. 0 OJ No L 212, 22. 7. 1989, p. 1 . 0 OJ No L 352, 21 . 12. 1991 , p. 7. 29. 10 . 92 Official Journal of the European Communities No L 312/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category No CN code Description Third country Unit Member State Quantitative limits from 29 September to 28 December 1992 13 610711 00 Men's or boys' underpants and briefs, China 1 000 pieces I 2 214 610712 00 women's or girls' knickers and briefs, DK 71090 6107 19 00 knitted or crocheted, of wool, cotton or EL 142 man-made fibres E 3 469 6108 21 00 P 142 6108 22 00 6108 29 00